FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff for $1,116.
This is a suit brought to recover a broker’s commission in connection with the sale of real estate.
Plaintiff testified that an agreement was entered into with the defendant whereby he was to receive a commission in the event that he sold certain property in the City of Providence for at least $30,000. He advertised the property in a daily paper and obtained a prospective buyer who was willing to pay $30,000 for the real estate. Defendant declined to sell it for $30,000. He testified that his price was $32,000 net.
There can be no question that the parties had several conferences and that the .property was advertised by Douglas. A man named Labush testi-. fled that he was able and willing to buy the property.
The jury after seeing and hearing the witnessés chose apparently to ac*78cept the testimony given by the plaintiff. The Court sees nothing inherently improbable in the plaintiff’s story and the verdict appears to it to do substantial justice between the parties.
Attorney for plaintiff: Frank H. Beilin, Esquire.
Attorney for defendant: Max Winograd, Esquire.
The motion for a new trial is denied.